Filed
                                                                                      Washington State
                                                                                      Court of Appeals
                                                                                       Division Two
IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                            July 7, 2021

                                      DIVISION II


 In the Matter of the Personal Restraint of:
                                                         No. 54530-6-II
 LUIS ALBERTO ARROYO,
                                                         UNPUBLISHED OPINION
                 Petitioner.



       SUTTON, J. — Luis Arroyo seeks relief from his plea of guilty to first degree murder

while armed with a deadly weapon, crimes he committed when he was 16 years old. He

received a standard range sentence. He seeks to be resentenced with the trial court

considering his youth at the time of the crimes as a mitigating factor and considering a

sentence below the standard range. Arroyo and the State jointly move to remand the

judgment and sentence to the trial court and stipulate to a procedure regarding resentencing.

       Arroyo will appear before the trial court and either recommit to the plea of guilty

or decide not to plead guilty. If the latter, the plea agreement is terminated. If the former,

he will be resentenced with the trial court considering the factors outlined in Miller v.

Alabama, 567 U.S. 460, 132 S. Ct. 2455, 182 L. Ed. 2d 407 (2012), and acknowledging it

has the authority to impose a sentence below the standard range, as low as zero months of

incarceration.   The State will review and consider a mitigation package before

resentencing. The State also reserves the right to appeal from a sentence below the standard

range. Accordingly, we remand Arroyo’s judgment and sentence to the trial court to follow

the procedure set forth in the parties’ stipulation. His petition is otherwise dismissed.
Nos. 54530-6-II


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                    SUTTON, J.
 We concur:



 WORSWICK, P.J.




 CRUSER, J.




                                              2